         Case 1:20-cv-08132-MKV Document 72 Filed 08/25/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                USDC SDNY
                                                                             DOCUMENT
 COMMODITY FUTURES TRADING                                                   ELECTRONICALLY FILED
 COMMISSION,                                                                 DOC #:
                                                                             DATE FILED: 8/25/2021
                                  Plaintiff,

                         -against-
                                                                       20-cv-8132 (MKV)
 HDR GLOBAL TRADING LIMITED, 100X
 HOLDINGS LIMITED, ABS GLOBAL TRADING                                       ORDER
 LIMITED, SHINE EFFORT INC LIMITED, HDR
 GLOBAL SERVICES (BERMUDA) LIMITED,
 ARTHUR HAYES, BEN PETER DELO, and
 SAMUEL REED,

                                  Defendants.

MARY KAY VYSKOCIL, United States District Judge:

        The Court has reviewed the letters submitted by Plaintiff and Defendant Ben Peter Delo

in connection with Defendant’s request to file a motion to dismiss and Plaintiff’s request for

jurisdictional discovery. See Letters to Court, ECF Nos. 63, 68-69, 71.

       After careful review of the letters, Defendant’s request for leave to file a motion to

dismiss is GRANTED. The motion must be filed on or before September 10, 2021. Any

opposition must be filed by October 1, 2021. Any reply must be filed by October 8, 2021.

       Plaintiff’s request for jurisdictional discovery at this time is DENIED without prejudice.

The Court notes that Plaintiff had an opportunity to establish jurisdictional facts in connection

with its pre-suit investigation, including through testimony from Defendant Delo.

Notwithstanding that, if there is relevant discovery to which Plaintiff believes it is entitled and

which it was unable to conduct during the pre-suit investigation, Plaintiff may renew its request

as part of the opposition to the motion to dismiss.
         Case 1:20-cv-08132-MKV Document 72 Filed 08/25/21 Page 2 of 2




       In light of this order, the pre-motion conference scheduled for August 26, 2021 is

cancelled.

       Any request for extension of the deadlines herein must be filed on ECF and must be made

at least three days in advance of the deadline in question.



SO ORDERED.

Date: August 25, 2021                                 _ ______
                                                      __    __ _______
                                                            __
                                                            ____       ________
                                                                             ____
                                                                             ____
                                                                                ____
                                                                                  _ _________
                                                      _________________________________   __
                                                                                          __
      New York, NY                                          M RY KAY
                                                            MA
                                                            MARY   KAYAY VYSKOCIL
                                                                           VYS
                                                                             YSSKOOCIL
                                                           Un
                                                            nited Sta
                                                           United   ate
                                                                      tes District Judge
                                                                  States




                                                 2
